DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 2-28-2022 is acknowledged.
Claims included in the prosecution are 16, 21, 23, 26, 28-29, 46-48 and 77-80. 
The following are the rejections.
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 16, 21, 23, 26, 28-29, 46-49, 56, 77-80 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (Lipids, vol. 21, pp. 669-671, 1986 of record.
By itself or in combination with Ireland et al (J Immunol. 2013) of record in combination with (Martin (US 2007/00148420), optionally in further combination with further in view of (Popescu, 6,090,406) and Sprott (US 2008/0248094), Atthachai (US 2010/0166840) individually or in combination. 
	Anderson teaches that F. tularensis has two major phospholipids, PE and PG and PE contained a high proportion of 24:0 fatty acid. PE also contains fatty acid which is of 10 carbon fatty acid (Abstract and Table 1).
	Ireland lipids isolated from fully virulent F. tularensis strain SCHUS4 inhibit innate immune responses and inflammation in vitro and in vivo (Summary, Materials and Methods and Results). 
	What is lacking in Anderson and Ireland is the teaching that the PE is synthetic and the formation of liposomes using the PE containing 24 and 10 carbon atom containing fatty acids.
	Martin teaches that liposomes can be from phospholipids from natural, synthetic and bacterial sources. Martin teaches several phosphatidylethanolamines which are synthetically prepared (Abstract, 0097-0100, claims, 13-14).
	Popescu while disclosing immune responses by liposomal antigens teaches potentiating effect of adjuvant activity by liposomes (Abstract, columns 14-20, Examples and claims).
	Sprott similarly teaches the adjuvant effect of liposomes (Abstract, 0011 and 0060).
	Atthachai while disclosing bacterial cell components for inducing immune response teaches that liposomes can be used as immune activator or adjuvant (Abstract, 0046-0047, 0065, 0069, 0072 and 0075).
	It would have been obvious to one of ordinary skill in the art to prepare liposomes with phosphatidylethanolamine wherein the fatty acid moiety is attached to the glycerol moiety and wherein the fatty acids having 24 and 10 carbon atoms with a reasonable expectation of success since liposomes are art known sustained release vehicles for the delivery of active agent and phosphatidylethanolamine are present in F. tularensis as shown by Anderson and Ireland. The preparation of the phosphatidylethanolamine with the claimed fatty acids present in F. tularensis either isolating it from F. tularensis or prepare synthetically would have been obvious to one of ordinary skill in the art since phospholipids from natural sources or prepared synthetically form liposomes and the reference of Martin shows that phosphatidylethanolamine with different fatty acids can be prepared and used in the formation of liposomes for the delivery of active agent.	 One of ordinary skill of the art would be motivated to use the bacterial phosphatidylethanolamine in the form of liposomes since liposomes have adjuvant effect as taught by Popescu, Sprott and Atthachai. Since liposomes are formed with bilayer forming phospholipids by themselves or using a mixture of individual phospholipids, one of ordinary skill in the art would expect the formation of when phosphoethanolamine is used alone for the formation of liposomes as recited in claims 77 and 79.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant’s arguments mostly are based on the interpretation of the prior art cited in the rejection by Dr. Schwarz..
	In the declaration, Dr. Schwarz argues that the phospholipids with saturated or monounsaturated acyls longer than or equal to 18 carbons are known to generated a gelled or crystalline phase at biologically relevant temperatures and a skilled person in the field of in the field of biochemistry would have expected that the majority of phospholipids extracted from F. tularensis would confirm to the fluid mosaic model and thus would have matched length acyl chains, and most of the phospholipids would have acyl chairs of 14-18 carbons. According to Dr, Schwarz, Applicant demonstrated for the first time that the F. tularensis lipids with anti-inflammatory properties did not follow the established fluid bilayer model and instead was surprisingly composed of phosphatidylethanolamine having mis-matched acyl chain lengths, with one chain comprised of 24 carbons and one chain comprised of 10 carbons.  
	These arguments would have been persuasive, if instant claims are drawn to a method of treating inflammation by F. tularensis by claimed phosphatidylethanolamine. However, instant claims are composition claims reciting “ a synthetic phosphatidylethanolamine” and claims do not even recite F. tularensis. In the highly developed art of synthetic organic chemistry, synthesis of chemical compounds including phosphatidylethanolamines are possible as also the cited prior art of Martin indicates. The reference of Ireland teaches the presence of phosphatidylethanolamine with claimed chain lengths and the lipids isolated from fully virulent F. tularensis strain SCHUS4 inhibit innate immune responses and inflammation in vitro and in vivo. .Although Ireland does not each the synthesis of phosphatidylethanolamine comprising two acyl chains wherein one acyl chain has a length of 10 carbons and one acyl chain has a length of 24 carbons to prepare phosphatidylethanolamine with claimed acyl chain lengths present in F. tularensis based on the teachings of Martin who teaches several phosphatidylethanolamines which are synthetically prepared. Synthetic preparation of the claimed phosphatidylethanolamine thus,  is within the skill of the art in the highly developed art of synthetic chemistry.
Dr. Schwarz argues that Anderson demonstrates that the phospholipid classes of PE ang PG are present but notably fail to identify the additional phospholipid class of phosphatidylcholine which is demonstrated for the first time in the current application and also reported in Ireland. Dr. Schwarz also argues that Anderson does not demonstrate how the measured acyls exist in individual phospholipid molecules as the technique used relies on destruction of the phospholipid molecules prior to analysis of the total collective acyl content thus losing all information as to which acyls coexist at the sn-1 and sn-2 position of the individual phospholipid molecules. Further according to Anderson provides a very incomplete analysis of the phospholipids in F. tularensis. 
The rationale behind this argument is unclear since instant independent claims only recites a liposome and a synthetic phosphatidylethanolamine having two acyl chains and not where acyls coexist at the sn-1 and sn-2 position of the individual phospholipid molecules. It is well-known in the art of liposomes that phospholipids, both phosphatidylcholine and phosphatidylethanolamine either by themselves or in combination form bilayered liposomes upon hydration and thus even Dr. Schwarz’s arguments  about the crystalline state of lipids and not fluid in the relevant temperature range are not persuasive since instant claims do not recite any of these parameters. The references cited thus, meet the requirements of instant claims.
	Dr. Schwartz while admitting that Anderson shows the availability of technology of purification and identification of claimed PE from F. tularensis argues that it cannot be determined from the scope of data presented in Ireland 2013 which specific molecule is responsible for the reported immunosuppressive activity and , given that the extract is a crude mixture that features all lipophilic macromolecules from the bacteria, it cannot be determine from Ireland 2013 whether the molecule in question in question is even a phospholipid or instead potentially a lipid-soluble secondary molecule.
	These arguments are not persuasive since as pointed out repeatedly, instant claims are composition claims and not drawn to identification of which of the components are responsible for immunosuppressive activity and the prior art indicates that phosphatidylethanolamine and/or phosphatidylcholine form liposomes when these phospholipids are in crystalline state or fluid state at a relevant temperature range.
	Dr. Schwartz’s arguments that because of the status of F. tularensis as a tier one select agent, lipid extract had to be collected in bulk while operating the biosafety level 3 containment conditions and only limited number of laboratory sites globally are available and it requires highly trained personnel are not persuasive since patentability of a composition is not based this factor, especially in view of the research on dreaded Covid-19 viral research and several  very infectious bacteria performed by many laboratories in the world.
	Dr. Schwartz argues that while Examiner’s statement that that Martin’s teaching that phospholipids can be prepared synthetically  is technically correct, neither this statement nor scientifically applicable as objections to claim 16 and the subsequent dependent claims in the present application as explained in the fluid bilayer paradigm described above (paragraphs 16 and 17 of Dr. Schwarz’s declaration.
	These arguments are not persuasive since Martin combined for its teachings of the preparation of phosphatidylethanolamines synthetically and not fluid state or crystalline phases of the liposomes which instant composition claims don’t recite.
Applicant argues that claim 16 is directed to a liposome that includes a synthetic PE comprising two acyl chains wherein one acyl chain has a length of 10 carbons and one acyl chain has a length of 24 carbons, wherein the PE comprises anti-inflammatory properties and all claims are directed to synthetic lipids and the lipid species of F. tularensis responsible for mediating inhibition of inflammation and innate immune responses was unknown as of the priority date of the instant applicant. 
These arguments are not persuasive. First of all, the reference of Ireland teaches the presence of phosphatidylethanolamine with claimed chain lengths and the lipids isolated from fully virulent F. tularensis strain SCHUS4 inhibit innate immune responses and inflammation in vitro and in vivo. .Although Ireland does not each the synthesis of phosphatidylethanolamine comprising two acyl chains wherein one acyl chain has a length of 10 carbons and one acyl chain has a length of 24 carbons to prepare phosphatidylethanolamine with claimed acyl chain lengths present in F. tularensis based on the teachings of Martin who teaches several phosphatidylethanolamines which are synthetically prepared. Synthetic preparation of the claimed phosphatidylethanolamine is within the skill of the art in the highly developed art of synthetic chemistry.
	Applicant argues that Ireland et al teach that lipids isolated from F. tularensis virulent strain SCHU2 have an immunosuppressive effect in vivo and in vitro, but does not identify which species of lipid mediates this effect and present application provides the first disclosure of the identification of a PE species having one acyl chain of 10 carbon and second acyl chain of 24 carbons as the component that mediates the anti-inflammatory and immunosuppressive effect.
	These arguments are not found to be persuasive. Although Ireland does not identify the lipids, throughout the publication, Ireland refers to SCHU4 lipids in plural and Figure 5 A to C appear to indicate instantly claimed PE. It is within the skill of the art of organic chemistry to identify the lipids taught by Ireland particularly in view of the teachings of Anderson who identifies the major lipids from F. tularensis. The reference of Anderson shows the availability of technology of purification and identification of claimed PE.
	Applicant argues that Martin does not teach claimed PE. This argument is not persuasive since the reference of Martin shows that phosphatidylethanolamines with different fatty acids can be prepared synthetically and the liposomes can be prepared using these phosphatidylethanolamines. With regard to applicant’s arguments that the PE with claimed acyl chain lengths possess anti-inflammatory activity, the examiner points out that applicant has not compared other phosphatidylethanolamines taught by Martin to show that this property is unexpected. 
	Applicant argues that Popescu, Sprott and Atthachai are cited for teaching liposomal compositions and provide no teaching or suggestion of PE, let alone PE 24:10. This argument is not persuasive since these references, Atthachai in particular teach that irrespective of what phospholipids are used in the liposomes, they possess adjuvant effect (see 0029-0032).

2.	Claims 16, 21, 23, 26, 28-29, 46-49, 56, 77-80 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (Lipids, vol. 21, pp. 669-671, 1986 of record by itself or in combination with Ireland et al (J Immunol. 2013) of record in combination with (Martin (US 2007/00148420), optionally in further combination with further in view of (Popescu, 6,090,406), Sprott (US 2008/0248094) as set forth above, further in view of Vogel (US 2014/0356415).
	The teachings of Anderson, Ireland, Martin, Matsuda, Popescu, Sprott and Atthachai have been discussed above. Ireland teaches the treatment of inflammation and not bacterial infection.
	Vogel teaches treatment of bacterial infections using lipid A (present as lipopolysaccharide) F. tularensis in phospholipid vesicles. The lipid is purified (Abstract, 0034 and claims). 
	One of ordinary skill in the art would be motivated further to encapsulate lipids such as phosphatidylethanolamine from f. tularensis in liposomes for the treatment of bacterial infections, with a reasonable expectation of success, since Vogel teaches that lipids from this bacterium could be encapsulated in phospholipid vesicles for the treatment of  bacterial infections.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The Examiner has already addressed applicant’s arguments regarding Anderson, Ireland, Martin, Popescu, Sprott and Atthachai.
	Applicant argues that Vogel does not cure the deficiencies in Anderson, Ireland and the other primary references and does not teach claimed PE. This argument is not found be persuasive since lipids from the claimed bacterium could be encapsulated in liposomes for the treatment of bacterial infections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612